[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]ORDER
The parties' marriage was dissolved on May 22, 1997, and certain financial orders were entered. The defendant has filed a motion to reargue, claiming that those orders were "based upon facts for which there was no basis or testimony". The only specific complaint has to do with findings I made concerning the ownership by the defendant of two pieces of real property.
I have reviewed my notes of the testimony at trial as well as certain of the exhibits bearing on the defendant's ownership of that property. Exhibit K discloses that the property at 212 Wooster St., Naugatuck, was willed to the defendant by her father, subject to a life interest in her mother. My notes indicate that this is the property where the defendant presently resides. My notes further indicate that the property at 254 Wooster St., Naugatuck, was quitclaimed to the defendant by her father prior to his death. If owned by him at his death, Exhibit K provides that this property, too, was willed to the defendant, also subject to her mother's life interest.
Therefore, the defendant's claims in her motion to reargue seem not to be supported by the evidence available to me at the present time.
Accordingly, her motion to reargue is denied without prejudice to its being reclaimed upon submission by the defendant of transcript excerpts supporting her claims. Such transcript excerpts shall be submitted within 30 days. Upon such submission I will decide, pursuant to Sec. 211 of the Practice Book, whether the motion requires argument or testimony.
BY THE COURT CT Page 7778